Pearson, J.
There is no error. The note offered in evidence is, manifestly, as against the defendant, not “ an account stated in writing and signed by the party t<> be charged therewith.”
It was very ingeniously argued that the seal might be rejected as surplusage, and as a partner was authorised to sign the name of his co-partner, the note might be considered as signed by the defendant.
*421To avoid unnecessary argument, suppose tbe objection as to the signing is removed. There remain two others. The debt is not stated as due to the plaintiffs, but as due to W. B. Taylor, There is no “ account stated in writingno item is given — it does not appear in writing for what the $62 was due. So the utmost stretch of ingenuity cannot suggest a ground upon which the note can be considered an “account stated in writing.”
As the cause of action exceeds the sum of $60, a single justice has no jurisdiction.
Judgment affirmed.